Citation Nr: 1721960	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985 and from September 1988 to January 2008.  He had additional service in the United States Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded these matters in November 2014 and again in March 2016 for additional development.  The case has been returned to the Board for further appellate review at this time.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDING OF FACT

For the entire period on appeal, the Veteran has required continuous medication for control of his hypertension and did not have a history of diastolic pressure of predominantly 100 mm. Hg. or higher; furthermore, he has never had diastolic pressure predominantly 110 mm. Hg. or higher or systolic pressure predominantly 160 mm. Hg. or higher.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 Diagnostic Code 7101 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, a copy of the May 2015 Supplemental Statement of the Case was sent to the Veteran's attorney and an updated VA medical examination was performed in May 2015.  There has been substantial compliance with the remand as it pertains to the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension only.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Increased Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

In this discussion all blood pressure measurements are in mm. Hg. and where separated by a slash (/), the systolic pressure precedes the slash and the diastolic pressure follows the slash.  Hypertension is rated based on the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Diastolic pressure 120 or more warrants a 40 percent rating.  Id.  Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating.  Id.  A 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; is the minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id.

The Veteran is currently assigned a 10 percent initial rating for his service-connected hypertension.  In his August 2010 Notice of Disagreement, the Veteran contended a higher initial disability rating was warranted due to the fact that his blood pressure continued to be elevated which had resulted in the need for a higher dosage of medication in order to control the blood pressure.  He also reported experiencing headaches with sharp pain in his left temple as well as fatigue due to his blood pressure.  The Veteran indicated that the headaches with sharp temple pain and increased pressures had affected his everyday life.  

Private treatment records show that in March 2010, the Veteran's blood pressure was reported as 142/100.  In June 2011, he had a blood pressure reading of 124/94.  Benign hypertension was diagnosed with prescription medication prescribed for control.  In December 2011, the Veteran's blood pressure was document as 114/80 with a diagnosis of benign hypertension.  A May 2012 treatment record again documented prescription medication treatment for the Veteran's hypertension.  At the time, his blood pressure was 126/84.  A February 2013 private progress notation indicated the Veteran was seen for elevated blood pressure of 152/102.  He reported taking medication for its control.  

A July 2010 VA examination for purposes of establishing service connection reported the Veteran's blood pressure as 138/102, 139/99 and 140/100.  The examiner noted there was no evidence of congestive heart failure or pulmonary hypertension.  The Veteran was diagnosed with hypertension, requiring medical for its control.  The examiner noted this disability had no effects on the Veteran's usual occupation or usual daily activities.

Another VA examination was performed in May 2015.  The Veteran was diagnosed with hypertension which required continuous medication for control.  The examiner indicated the Veteran did not have a history of a diastolic blood pressure elevation predominantly 100 or more.  The average blood pressure reading at the examination was 135/88.  Furthermore, the examiner indicated the Veteran did not have any scars or any other signs or symptoms related to his hypertension nor did the hypertension impact his ability to work.  The Veteran did report that his blood pressure was elevated due to lack of sleep.  He was noted to have been on medication since 2008; he denied chest pain, dyspnea, or heart disease.

In consideration of the medical evidence of record for the entire period on appeal, the Board finds that entitlement to a rating in excess of 10 percent is not warranted.  There is simply no evidence that the Veteran's diastolic pressure is predominantly 110 or more or his systolic pressure is predominately 200 or more.  

In summary, the preponderance of evidence is against a finding that the Veteran's hypertension warrants a rating in excess of 10 percent for the entire period on appeal.  Hence, the appeal as to this issue is denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).


ORDER

An initial rating in excess of 10 percent for service-connected hypertension is denied.


REMAND

The March 2016 Board remand directed the RO to obtain an addendum VA medical opinion regarding the Veteran's sleep apnea.  In particular, the examiner was asked to state whether it was at least as likely as not that the Veteran's sleep apnea was incurred in or otherwise related to the Veteran's service, to include addressing the Veteran's wife's contentions that the Veteran snored during active duty.  

In satisfaction of the remand, an addendum opinion was obtained in August 2016.  The opinion again found the Veteran's sleep apnea was less likely as not related to his military service.  While a medical rationale was provided for the opinion rendered, the examiner failed to discuss the Veteran's wife's contentions that the Veteran snored during active duty as a possible sign or symptom of sleep apnea.  As a result, there was not compliance with the Board's remand directives, so the Board is again remanding the claims to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71   (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical addendum opinion to be obtained for the Veteran's claim for entitlement to service connection for sleep apnea.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent for greater probability) that the Veteran's current sleep apnea had onset during service, manifested within one year from service, or is otherwise etiologically related to his service.  In providing an opinion, the examiner is asked to specifically address the Veteran's wife's reports of snoring during active duty.

If the examiner determines that the requested opinion cannot be made without a physical examination of the Veteran, then such should be scheduled.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

2.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


